Citation Nr: 0840290	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-28 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958, 
and from July 1958 to November 1968.  He died in March 1985.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The evidence that is of record indicates 
that an August 1985 rating decision denied service connection 
for the cause of the veteran's death; therefore, it appears 
that the current claim that was received in April 2003 is a 
claim to reopen service connection for the cause of the 
veteran's death.

This matter was initially before the Board in June 2007, at 
which time it was remanded for further evidentiary 
development.  It is again before the Board and ready for 
appellate action.

As support for her claim, the appellant and her son appeared 
and testified at a personal hearing in October 2005 before 
the undersigned Veterans Law Judge sitting at Phoenix, 
Arizona.  A copy of that transcript of the hearing has been 
added to the record.

The claims file reflects that in November 2005, the appellant 
filed a claim for Dependency and Indemnity Compensation 
(DIC), Death Pension, and Accrued Benefits by a Surviving 
Spouse (VA Form 21-534).  To the extent this application may 
constitute a claim for DIC benefits under 38 U.S.C.A. § 1318, 
death pension, or accrued benefits, any newly raised issue 
other than the issue of service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310 is referred to 
the RO for adjudicative action at the proper time.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); Roy v. Brown, 5 Vet. App. 554 (1993).

The Board is again remanding the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Before addressing the merits of the appellant's claim to 
reopen service connection for cause of death, the Board finds 
that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the claims file does not reflect that such 
notice letter was sent by the RO to the appellant.  The RO 
(AMC) should send a VCAA notice letter notifying the 
appellant and her representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate her claim for service connection for cause of 
death.  The notice should indicate what information or 
evidence should be provided by the appellant and what 
information or evidence VA will attempt to obtain on the 
appellant's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The RO (AMC) also should 
send the appellant a VCAA notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).   
Therefore, a remand is required for the RO to issue a VCAA 
letter that is compliant with 38 C.F.R. § 3.159(b)(1) and 
with all legal precedent.

Further, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
the Court held that the VCAA notice requirements with regard 
to new and material evidence claims require VA to send a 
specific notice letter to the claimant that (1) notifies him 
or her of the evidence and information necessary to reopen 
the claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

Here, no VCAA letter has specifically advised the appellant 
of what specific evidence would be required to substantiate 
the element or elements needed for service connection for 
cause of death that were found to be insufficient in the 
prior final RO decision in August 1985.  In addition, the 
VCAA notice letter should describe what new and material 
evidence is under the amended version, 38 C.F.R. § 3.156(a) 
(2008).

Next, the Board finds that a remand is necessary in order to 
comply with remand directives set forth by the Board in its 
June 2007 remand.  The appellant's representative has pointed 
out the RO's failure to comply with the Board's directives in 
this remand regarding the search for the appellant's claims 
folder and for documents pertaining to this appeal, and has 
requested another remand to rectify this matter.  
Specifically, in its June 2007 remand, the Board requested 
that the RO search for the appellant's claims folder or 
documentation pertaining to, or submitted in conjunction 
with, the previous and current claim on appeal for reopening 
a previously denied claim for service connection for the 
cause of the veteran's death.  In the June 2007 Board remand, 
documents that were to be obtained included: 1) the 
appellant's claim form (VA Form 21-534) dated April 4, 2003, 
and received by VA on April 14, 2003; 2) Certificate of Death 
of the veteran; 3) notification dated June 26, 2003, from the 
National Personnel Records Center (NPRC), indicating no 
Vietnam service by the veteran; 4) VA notice letter to the 
appellant dated June 4, 2003; 5) appellant's letters dated 
June 11, 2003, June 16, 2003, July 14, 2003, and November 17, 
2003; 6) copies of the appellant's letters dated July 14, 
2003, from Dr. Hirsch, Dr. Hudman, Hendrick Medical Center, 
and M. C. Anderson Cancer Center; 7) copy of appellant's 
letter dated July 25, 2003, to Texas Cancer Center; 8) copies 
of the veteran's military personnel records submitted by the 
appellant; 9) copies of partial medical records for the 
period from June 1956 to April 1958; 10) an August 21, 2003, 
letter from the NPRC, indicating more complete service 
medical records were not available; 11) notification dated 
August 15, 2003, from Hendrick Medical Center, indicating 
that the veteran's medical records were no longer available; 
12) medical records from M. C. Anderson Cancer Center dated 
from January 18, 1985, to February 7, 1985; 13) copies of 
correspondence regarding the appellant's prior claim for 
benefits (received from appellant); 14) transport report 
dated February 7, 1985, from Chuck Curtis Ambulance; 15) 
rating decision on appeal dated January 27, 2001, and issued 
January 30, 2004; and 16) notice of disagreement (NOD) from 
the appellant received on May 12, 2004.  Further, the RO was 
to associate with the claims folder any documents found, and 
if any records could not be located, the RO was to document 
for the record the search undertaken and the unavailability 
of the records. 

A review of the claims file shows that although the veteran's 
death certificate and service personnel records (SPRs) have 
been associated with the claims file as directed by the Board 
in June 2007, none of the other documents specified in the 
June 2007 Board remand have been associated with the claims 
folder.  Further, there is no indication whatsoever in the 
claims folder as to whether a search of the documents was 
undertaken or whether any of the records are unavailable.  
Thus, as pointed out by the veteran's representative, the 
Board finds another remand is necessary to correct this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter to notify her and her 
representative of any previously omitted 
information or lay or medical evidence 
that is necessary to substantiate the 
service connection for cause of death 
claim.  This letter must advise the 
appellant of what information or evidence 
she should provide and what information or 
evidence VA will attempt to obtain on her 
behalf.  This letter should also be 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in that it (a) notifies the 
appellant of the evidence and information 
necessary to reopen the claim (i.e., 
describes what new and material evidence 
is under the current standard), and (b) 
notifies the appellant of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection for cause of death that were 
found insufficient in the prior denial on 
the merits.  The corrective VCAA notice 
should also comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

2.  The RO needs to search for the 
appellant's claims folder or documentation 
pertaining to, or submitted in conjunction 
with, the previous and current claim on 
appeal for reopening of a previously 
denied claim for service connection for 
the cause of the veteran's death, 
including:
*	the appellant's claim form (VA Form 
21-534) dated April 4, 2003, and 
received by VA on April 14, 2003; 
*	notification dated June 26, 2003, 
from the National Personnel Records 
Center (NPRC), indicating no Vietnam 
service by the veteran; 
*	VA notice letter to the appellant 
dated June 4, 2003; 
*	appellant's letters dated June 11, 
2003, June 16, 2003, July 14, 2003, 
and November 17, 2003;
*	copies of the appellant's letters 
dated July 14, 2003, from Dr. Hirsch, 
Dr. Hudman, Hendrick Medical Center, 
and M. C. Anderson Cancer Center; 
*	copy of appellant's letter dated July 
25, 2003, to Texas Cancer Center; 
*	copies of partial medical records for 
the period from June 1956 to April 
1958; 
*	an August 21, 2003, letter from the 
NPRC, indicating more complete 
service medial records were not 
available; i) notification dated 
August 15, 2003, from Hendrick 
Medical Center that the veteran's 
medical records were no longer 
available;
*	medical records from M. C. Anderson 
Cancer Center dated from January 18, 
1985, to February 7, 1985; 
*	copies of correspondence regarding 
the appellant's prior claim for 
benefits (received from appellant);
*	transport report dated February 7, 
1985, from Chuck Curtis Ambulance;
*	rating decision on appeal dated 
January 27, 2001, and issued January 
30, 2004; and 
*	notice of disagreement (NOD) from the 
appellant received on May 12, 2004.  

3.  The RO should associate any documents 
with the claims folder before returning 
the file to the Board.  If any records 
cannot be located, the RO should document 
for the record the search undertaken and 
the unavailability of the records.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


